Very reluctantly I concur in the result. Obviously correct is the handling of the law by Mr. Justice Dibell. But one cannot help feeling that defendant, his statutory duty aside, has been more sinned against than sinning. If after the case has been remanded defendant is in a position to make good his duty to support his child to the extent and in a manner meeting with the approval of the court below, it is to be hoped that a way can be found to relieve him from the imprisonment meted out by the judgment, which if enforced will very likely have the effect of rendering the defendant unable, in honest fact, to contribute to the support of his child.